Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the amendments filed on 3/30/2021 with a priority date of 2/5/2015.
Claims 12-14, 18, 22, 24-26, 31, 34, 35, 37, 46, 48, 49, 52-56 and 58-69 are currently pending and have been examined and claims 1-11 are cancelled without traverse and claims 15-17, 19-21, 23, 27-30, 32, 33, 36, 38-45, 47, 50, 51 and 57 are cancelled.

Response to Amendments
Claims 12-14, 18, 22, 24-26, 31, 34, 35, 37, 46, 48, 49, 52-56 and 58-68 have been entered and claims 69 has been added.
Claims 12-14, 18, 22, 24-26, 31, 34, 35, 37, 46, 48, 49, 52-56 and 58-69 are reject under 35 USC 103.
Further explanation has been added to the claims and the applicant's arguments are addressed in a section following the claims.

Claim Rejections - 35 USC § 112
Claim 49 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At best [0091] supports determining whether the second computing device is turned on and able to receive data for outputting content, whether an application program is currently operating and/or whether the second device is currently receiving data transmitted by the first computing device. Being on and able to receive instruction for outputting, and currently receiving data are not the same as outputting, and determining that an application program currently operating could indicate the content is currently being output if outputting is interpreted to include a processer is outputting data need to run the program. The only mention outputting content on the second device is a user watching content on the second screen device at [0093] where the viewer is just watching content. Step 805 determines an application program is currently operating and step 809 is a determination as to whether the interruption a game or content is allowed by the user, but there is not a determination that a user is watching content beyond inferring it from whether the user wants the current experience on her second computing device interrupted, which would be an inference that occurs after determining whether authorization is granted. Examiner respectfully asserts that none of these examples is determining content is currently being output on the display of the second device. 
Examiner respectfully suggests amending claims 48, 49 and 52 in light of the specification to include an application program is operating on the second device and that the second device is currently receiving data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 13, 31, 34, 46, 48, 61, 18, 24, 37, 67, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keys et al. (U.S. 2014/0186007; Hereafter: Keys) in view of Nijim et al. (U.S. 9,697,295; Hereafter: Nijim) in view of Huchital et al. (U.S. 2008/0276266; Hereafter: Huchital).
As per Claim 12: Keys in view of Nijim and Huchital discloses the following limitations;
12. A method comprising:
Keys discloses receiving, by a first computing device, a request to fast-forward at least a portion of the advertising content being outputted by the first computing device; and determining based on the request See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015]. See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Keys does not disclose and based on meta data, an object included in a frame, of primary content, output by the first computing device prior to the request; selecting, based on the determined object, secondary content Examiner’s note: A secondary reference is cited to disclose determining a commercial break and selecting contextually relevant advertising based on object in a scene prior to the commercial break. The applicant specification at [0119, 0136] provides support for before the commercial break where meta data is data that identifies the break. Keys is already cited to disclose fast-forward request through a commercial break and displaying on content on a second device. 
However, Huchital discloses selecting advertising based on objects prior to commercial breaks. See, “As another example, a television program depicting makeovers for contestants may include dental product advertisements for a commercial break following a scene depicting a cosmetic dentistry appointment. The dental product advertisement may have been selected for play in that break based on the targeting criteria associated with the scene segment. In some implementations, advertisement targeting criteria may accompany the content items. The provided targeting criteria can then be used to identify which advertisements are suited to the received content item(s). Access to the identified second content items is provided for presentation or storage on a device (406). In some implementations, the second content items are provided with the segmented first content item by advertisement provider 201 and/or content provider 203 to a user device 205.” [0028]. See, “The analysis methods can be applied to the contextual elements of the received content item (e.g., video content, audio content, etc.) to determine boundaries for segmenting the received content and to determine relevant targeting criteria. For example, the received content may undergo one or more of audio volume normalization, automatic speech recognition, transcoding, indexing, image recognition, sound recognition, etc. In some implementations, the content analyzer 202 includes a speech to text module 208, a sound recognition module 210, and an object recognition module 212. Other modules are possible.” [0043].
Keys discloses to output at a second computing device; sending, to the second computing device, instructions to output secondary content; and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029].
Keys does not disclose to disable trick play operations on the secondary content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding content on the secondary screen is contrary to the expressed advantages of Keys, which is displaying content on the secondary device at normal speed. “…Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Nijim discloses that trickable linked objects cannot be skipped using trick mode functions during a fast forward event on main display region, where main display region is on a primary endpoint device and secondary display region is on a companion device. See, “Restriction properties may be used to specify playback mode or user interface restrictions. For example, restriction properties may specify that some or all trick modes are disabled while the linked content is being presented.” [0043]. Column 9, Line 4. See, “The trickable type refers to material that can be separately presented at the same time as video content item is presented using a trick mode.” [0047]. Column 9, Line 41. See, “If the link object is a trickable link object, the URL monitor 136 configures the content viewer to display the link object during the trick mode in a trickable link object handling operation 212. In the example of trickable link objects, the link or the linked content cannot be skipped using a trick mode function as it is intended to be displayed during while the video content item is presented in a trick mode. For example, trickable link objects are configured to be used to present linked content outside of the normal playback of the video content item and be displayed when trick modes are active” [0052]. Column 10, Line 37. See, “In other implementations, where a companion device (i.e., a second endpoint device being used by the same user), main display region and the second display region may be displayed on different devices. For example, if the customer is using a companion endpoint device (e.g., a tablet computing device) with a primary endpoint device (e.g., a set-top box and attached television), the URL monitor may configure the content viewer with the main display region on the primary endpoint device and the secondary display region on the companion device (or vice versa).” [0068]. Column 13, Line 48. See, “In a dual content display operation 510, the URL monitor directs the video content item to one display region and the link or linked content to the other region. The video content item may be displayed in the main content region and a selectable link associated with the trickable link object is displayed in the secondary display region. For example, during a fast forward trick mode, a selectable link inviting customers to view additional content may be displayed in the secondary display region as the video content item is fast forwarded in the main display region. The content stream is presented in the selected trick mode and the trickable link or linked content is presented in a normal playback mode. In other words, if the trickable link object displays a selectable animated link (e.g., an animated image) or a secondary content stream (e.g., a commercial), the link or linked content is presented normally. Further, the URL monitor directs the content viewer to play an audio associated with the link or linked content.” [0069]. Column 13, Line 58.
Keys discloses fast-forwarding through the at least portion of the advertisement content being output by the first computing device. See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Therefore, from the teaching of Huchital, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Huchital, for the purpose of targeting content (e.g., advertisements, related content) to particular segments or combinations of segments of the content item
Therefore, from the teaching of Nijim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Huchital, to also include instruction to disable trick play operations, as taught by Nijim, for the purpose of controlling functionality of the playback controls, and changing the configuration of the display regions of the content viewer based on the link object type, the view session state, and/or other parameters in accordance with the business rules.

As per Claim 13: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 13. The method of claim 12, wherein the first computing device comprises a set top box, See, “The signal 116, 116' may be directed to one of various components depending upon the configuration of equipment being used to provide content to the separate display device 104. For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016].
Keys discloses the second device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control device may be a computing device 102 or 102', where the computing device 102 has a housing providing a tablet computer form factor while the computing device 102' has a housing providing a smartphone form factor, such form factors being well known in the art.” [0014].


As per Claim 31: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 31.     The method of claim 12, further comprising: sending to the second computing device, the secondary content, See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].
Huchital discloses wherein the secondary content is associated with a product associated with the determined object. See, “As another example, a television program depicting makeovers for contestants may include dental product advertisements for a commercial break following a scene depicting a cosmetic dentistry appointment. The dental product advertisement may have been selected for play in that break based on the targeting criteria associated with the scene segment. In some implementations, advertisement targeting criteria may accompany the content items. The provided targeting criteria can then be used to identify which advertisements are suited to the received content item(s).” [0082].

As per Claim 34: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 34.    The method of claim 12, further comprising: sending, to the second computing device the secondary content, wherein the secondary content comprises alternative advertisement content different from the at least the portion of the advertising content. See, “As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 46: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 46.   The method of claim 12 wherein selecting the secondary content comprises restricting, based on the primary content, one or more of a plurality of secondary content from being selected, and wherein the method further comprises sending, to the second putting device for display, the selected secondary content. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 61: Keys in view of Nijim and Huchital discloses the following limitations;
Huchital discloses 61.    (New) The method of claim 12, wherein selecting the secondary content is further based audio associated with on the determined object. See, “In some implementations, the environment 100 may be used to identify relevant advertising content according to a particular selection of a video or audio content item (e.g., one or more segments of video or audio). For example, the advertisement provider 102 can acquire knowledge about scenes in a video content item, such as content changes in the audio and video data of the video content item. The knowledge can be used to determine targeting criteria for the video content item, which in turn can be used to select relevant advertisements for appropriate places in the video content item. In some implementations, the relevant advertisements can be placed in proximity to the video content item, such as in a banner, sidebar, or frame.” [0023].

As per Claim 67: Keys in view of Nijim and Huchital discloses the following limitations;
67. (New) The method of claim 12, further comprising:
Keys discloses receiving, by the first computing device and prior to receiving the request, an indication that the second computing device has been used to execute a first program or access a first website; See, “The remote control device 102 has a display that shows remote control functions 122, including a rewind function 124, a pause function 126, a play function 128, and a fast forward function 130. A television viewer 118 can touch the appropriate function on the display of the device 102 to cause a command to be sent to an external device that provides the content to the display device 104 and/or to the display device 104 itself where the display device 104 controls the content. Similarly, the remote control device 102' has the same set of remote control functions 122'.” [0015].  See. “The processor 202 may access a storage device 206 such as a non-volatile memory where information may be stored. The information being stored may include various application programs, audio and/or visual content including advertising content, and the operating system 208. One of the application programs may be a remote control application 212 that allows the computing device 102, 102' to function as a remote control device. As an alternative, the computing device 102, 102' may be a dedicated remote control device with the capability of outputting video and/or audio.” [0023].
Keys discloses determining, based on the indication, whether the primary content is being output; causing, based on determining that the primary content is not being output, reception of the primary content at the first computing device; and See, “When the received selection is the play function, then the processor 202 causes the play instruction to be sent to the appropriate separate device through a remote control output at an instruction operation 312. Again, the remote control output may be of various forms, such as in infrared signal, radio frequency signal, wireless networking signal, and the like.” [0033].
Keys discloses sending, to the second computing device, instructions to output second secondary content associated with the primary content. See, “When the received selection is the fast forward function, then the processor 202 causes the fast forward instruction to be sent to the appropriate separate device through a remote control output at an instruction operation 306. As discussed above, the remote control output may be of various forms, such as in infrared signal, radio frequency signal, wireless networking signal, and the like..” [0028].

As per Claim 18: Keys in view of Nijim and Huchital discloses the following limitations;
18. A method comprising:
Keys discloses receiving, by a second computing device and from a first computing device, an indication of a request to fast-forward through at least a portion of the first advertisement content being outputted by the first computing device; See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015].
Keys does not disclose receiving information identifying one or more objects included in a frame, of primary content, output by the first computing device prior to the request; Examiner’s note: A secondary reference is cited to disclose determining a commercial break and selecting contextually relevant advertising based on object in a scene prior to the commercial break. The applicant specification at [0119, 0136] provides support for before the commercial break where meta data is data that identifies the break. Keys is already cited to disclose fast-forward request through a commercial break and displaying on content on a second device.
However, Huchital discloses selecting advertising based on objects prior to commercial breaks. See, “As another example, a television program depicting makeovers for contestants may include dental product advertisements for a commercial break following a scene depicting a cosmetic dentistry appointment. The dental product advertisement may have been selected for play in that break based on the targeting criteria associated with the scene segment. In some implementations, advertisement targeting criteria may accompany the content items. The provided targeting criteria can then be used to identify which advertisements are suited to the received content item(s). Access to the identified second content items is provided for presentation or storage on a device (406). In some implementations, the second content items are provided with the segmented first content item by advertisement provider 201 and/or content provider 203 to a user device 205.” [0028]. See, “The analysis methods can be applied to the contextual elements of the received content item (e.g., video content, audio content, etc.) to determine boundaries for segmenting the received content and to determine relevant targeting criteria. For example, the received content may undergo one or more of audio volume normalization, automatic speech recognition, transcoding, indexing, image recognition, sound recognition, etc. In some implementations, the content analyzer 202 includes a speech to text module 208, a sound recognition module 210, and an object recognition module 212. Other modules are possible.” [0043].
Keys discloses receiving, from the first computing device, instructions to output second advertisement content related to at least on identified object the one or more identified objects  portion of the first advertisement content and See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See also [0015]. See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. 
Keys does not disclose to disable trick play operations on the second advertisement content; and Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding content the secondary screen is contrary to the expressed advantages of Keys, which is displaying content on the secondary device at normal speed. “…Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Nijim discloses that trickable linked objects cannot be skipped using trick mode functions during a fast forward event on main display region, where main display region is on a primary endpoint device and secondary display region is on a companion device. See, “Restriction properties may be used to specify playback mode or user interface restrictions. For example, restriction properties may specify that some or all trick modes are disabled while the linked content is being presented.” [0043]. Column 9, Line 4. See, “The trickable type refers to material that can be separately presented at the same time as video content item is presented using a trick mode.” [0047]. Column 9, Line 41. See, “If the link object is a trickable link object, the URL monitor 136 configures the content viewer to display the link object during the trick mode in a trickable link object handling operation 212. In the example of trickable link objects, the link or the linked content cannot be skipped using a trick mode function as it is intended to be displayed during while the video content item is presented in a trick mode. For example, trickable link objects are configured to be used to present linked content outside of the normal playback of the video content item and be displayed when trick modes are active” [0052]. Column 10, Line 37. See, “In other implementations, where a companion device (i.e., a second endpoint device being used by the same user), main display region and the second display region may be displayed on different devices. For example, if the customer is using a companion endpoint device (e.g., a tablet computing device) with a primary endpoint device (e.g., a set-top box and attached television), the URL monitor may configure the content viewer with the main display region on the primary endpoint device and the secondary display region on the companion device (or vice versa).” [0068]. Column 13, Line 48. See, “In a dual content display operation 510, the URL monitor directs the video content item to one display region and the link or linked content to the other region. The video content item may be displayed in the main content region and a selectable link associated with the trickable link object is displayed in the secondary display region. For example, during a fast forward trick mode, a selectable link inviting customers to view additional content may be displayed in the secondary display region as the video content item is fast forwarded in the main display region. The content stream is presented in the selected trick mode and the trickable link or linked content is presented in a normal playback mode. In other words, if the trickable link object displays a selectable animated link (e.g., an animated image) or a secondary content stream (e.g., a commercial), the link or linked content is presented normally. Further, the URL monitor directs the content viewer to play an audio associated with the link or linked content.” [0069]. Column 13, Line 58.
Keys does not disclose determining, based on instructions and based on the information, second advertisement content related to the at least on identified object;
However, Huchital discloses selecting advertising based on objects prior to commercial breaks. See, [0028]. See, [0043].
Keys discloses outputting, by the second computing device, the second advertisement content and See, “The television viewer 118 is thereby provided with the ability to fast forward through commercial breaks in the programming being watched on the separate display 104 while still being exposed to content such as advertising content on the remote control device 102, 102'. This content from the remote control device 102, 102' may be significantly more perceptible to the television viewer 118 than the content being fast forwarded on the separate display device 104. Thus, advertisers may be willing to purchase advertising time on the remote control device 102, 102'.” [0020].
Keys does not disclose disabling trick play operations on the second advertisement content.
However, Nijim discloses that trickable linked objects cannot be skipped using trick mode functions during a fast forward event on main display region, where main display region is on a primary endpoint device and secondary display region is on a companion device. See, [0043]. Column 9, Line 4. See, Column 9, Line 41. See, [0052]. Column 10, Line 37. See, [0068]. Column 13, Line 48. See, [0069]. Column 13, Line 58.
Therefore, from the teaching of Huchital, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Huchital, for the purpose of targeting content (e.g., advertisements, related content) to particular segments or combinations of segments of the content item
Therefore, from the teaching of Nijim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Huchital, to also include instruction to disable trick play operations, as taught by Nijim, for the purpose of controlling functionality of the playback controls, and changing the configuration of the display regions of the content viewer based on the link object type, the view session state, and/or other parameters in accordance with the business rules.

As per Claim 24: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 24.    The method of claim 18, wherein the first computing device comprises a set-top box and See, “The signal 116, 116' may be directed to one of various components depending upon the configuration of equipment being used to provide content to the separate display device 104. For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016].
Keys discloses the second computing device comprises a handheld computing device. See, “A remote control device such as a computing device is present to control the display of content on a separate display device 104. In this particular example, the remote control device may be a computing device 102 or 102', where the computing device 102 has a housing providing a tablet computer form factor while the computing device 102' has a housing providing a smartphone form factor, such form factors being well known in the art.” [0014].

As per Claim 37: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 37.     The method of claim 18, further comprising: retrieving, by the second computing device, the second advertisement content, wherein the second advertisement content is retrieved based on indication of one or more advertisement content restricted from being output by the second computing device. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019].

As per Claim 62: Keys in view of Nijim and Huchital discloses the following limitations;
Huchital discloses 62.    (New) The method of claim 18, further comprising: classifying the at least on identified object; and determining the second advertisement content further based on a classification of the at least one identified object. See, “A request for advertisements (or "ads") may be submitted to the advertisement provider 102. Such an ad request may include ad spot information (e.g., a number of ads desired, a duration, type of ads eligible, etc.). In some implementations, the ad request may also include information about the content item that triggered the request for the advertisements. This information may include the content item itself (e.g., a page, a video file, a segment of an audio stream, data associated with the video or audio file, etc.), one or more categories or topics corresponding to the content item or the content request (e.g., arts, business, computers, arts-movies, arts-music, etc.), part or all of the content request, content age, content type (e.g., text, graphics, video, audio, mixed media, etc.), geo-location information, etc.” [0033].

As per Claim 25: Keys in view of Nijim and Huchital discloses the following limitations;
25.     A method comprising:
Keys discloses receiving, by a third computing device, and from a first computing device, an indication of a request to fast-forward through at least a portion of the advertising content; See, “Embodiments provide remote control devices, systems, and methods that allow for a remote control device to initiate fast forwarding of content on a separate display device and output content from the remote control device while the fast forwarding of content on the separate display device is occurring. According to various embodiments, termination of the fast forwarding of content on the separate display device can then terminate the outputting of content on the remote control device.” [0013]. See, “For instance, a DVR 112 connected to a dedicated television distribution network 110 or a content streaming device connected to the Internet may be providing the content and in that case the signal 116, 116' is directed to that DVR 112 or streaming device. The DVR 112 or streaming device may additionally or alternatively be connected to the distribution network or Internet through a local node 114 such as a home router or gateway 114 and in such a case the signals 116, 116' may alternatively be wireless networking signals that are directed through the node 114 to the device 112.” [0016]. [0014-0015] for mobile device, display device and set-top box, as well as [0017] for communicating commands over the internet.
Keys does not disclose determining, after receiving the indication of the request and based on metadata included in primary content, an object included in a frame, of the primary content, output by the first computing device prior to the request; determining, based on the determined object, one or more secondary content items Examiner’s note: A secondary reference is cited to disclose determining a commercial break and selecting contextually relevant advertising based on object in a scene prior to the commercial break. The applicant specification at [0119, 0136] provides support for before the commercial break where meta data is data that identifies the break. Keys is already cited to disclose fast-forward request through a commercial break and displaying on content on a second device. 
However, Huchital discloses selecting advertising based on objects prior to commercial breaks. See, “As another example, a television program depicting makeovers for contestants may include dental product advertisements for a commercial break following a scene depicting a cosmetic dentistry appointment. The dental product advertisement may have been selected for play in that break based on the targeting criteria associated with the scene segment. In some implementations, advertisement targeting criteria may accompany the content items. The provided targeting criteria can then be used to identify which advertisements are suited to the received content item(s). Access to the identified second content items is provided for presentation or storage on a device (406). In some implementations, the second content items are provided with the segmented first content item by advertisement provider 201 and/or content provider 203 to a user device 205.” [0028]. See, “The analysis methods can be applied to the contextual elements of the received content item (e.g., video content, audio content, etc.) to determine boundaries for segmenting the received content and to determine relevant targeting criteria. For example, the received content may undergo one or more of audio volume normalization, automatic speech recognition, transcoding, indexing, image recognition, sound recognition, etc. In some implementations, the content analyzer 202 includes a speech to text module 208, a sound recognition module 210, and an object recognition module 212. Other modules are possible.” [0043].
Keys discloses to send to a second computing device; and sending to the second computing device and based on receiving the indication of the request: the one or more secondary content items; and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029].
Keys discloses instructions to output at least one secondary content item of the one or more secondary content items and See, “The remote control device 102, 102' may respond to the television viewer 118 selecting the fast forward command 130 by beginning to output content that the television viewer 118 can perceive. For example, the remote control device 102, 102' may provide a video display 120 of content such as advertising content. Rather than video content, the remote control device 102, 102' may display static content such as a logo of a particular brand of product and/or an image of the product being advertised. As yet another example, the remote control device 102, 102' may output audio such as advertising content either in conjunction with video or a still image or as an alternative to a visual display. In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0019]. See, “The fast forward function that has been selected may be the standard fast forward function or may be an alternative fast forward function such as a successively selected 30 second skip function or a 30 second slip function. Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. 
Keys does not disclose to disable trick play operations on the at least one secondary content item. Examiner’s note: Keys discloses alternative video content is presented on a remote device and that the content is displayed at normal speed so it is perceptible to the user. Keys sends instructions to display the content on the remote device but Keys does not explicitly recite sending instruction to disable trick play operations, although fast forwarding content on the secondary screen is contrary to the expressed advantages of Keys, which is displaying content on the secondary device at normal speed. “…Because in any of these cases the viewer 118 may not adequately perceive the advertising content on the separate display device 104 as it is fast forwarding, the content being output by the remote control device 102, 102' at a normal speed may be better perceived.” [0029]. Further, Keys discloses an optional skipping button the lets a user skip content on the secondary device, which “may be provided after some period of time to ensure that at least some of the content being output has been perceived.” [0036]. Clearly, the trickplay function is optional or at the least it is not available for some period of time. A secondary reference is cited just to teach sending instruction that disable trick play function.
However, Nijim discloses that trickable linked objects cannot be skipped using trick mode functions during a fast forward event on main display region, where main display region is on a primary endpoint device and secondary display region is on a companion device. See, “Restriction properties may be used to specify playback mode or user interface restrictions. For example, restriction properties may specify that some or all trick modes are disabled while the linked content is being presented.” [0043]. Column 9, Line 4. See, “The trickable type refers to material that can be separately presented at the same time as video content item is presented using a trick mode.” [0047]. Column 9, Line 41. See, “If the link object is a trickable link object, the URL monitor 136 configures the content viewer to display the link object during the trick mode in a trickable link object handling operation 212. In the example of trickable link objects, the link or the linked content cannot be skipped using a trick mode function as it is intended to be displayed during while the video content item is presented in a trick mode. For example, trickable link objects are configured to be used to present linked content outside of the normal playback of the video content item and be displayed when trick modes are active” [0052]. Column 10, Line 37. See, “In other implementations, where a companion device (i.e., a second endpoint device being used by the same user), main display region and the second display region may be displayed on different devices. For example, if the customer is using a companion endpoint device (e.g., a tablet computing device) with a primary endpoint device (e.g., a set-top box and attached television), the URL monitor may configure the content viewer with the main display region on the primary endpoint device and the secondary display region on the companion device (or vice versa).” [0068]. Column 13, Line 48. See, “In a dual content display operation 510, the URL monitor directs the video content item to one display region and the link or linked content to the other region. The video content item may be displayed in the main content region and a selectable link associated with the trickable link object is displayed in the secondary display region. For example, during a fast forward trick mode, a selectable link inviting customers to view additional content may be displayed in the secondary display region as the video content item is fast forwarded in the main display region. The content stream is presented in the selected trick mode and the trickable link or linked content is presented in a normal playback mode. In other words, if the trickable link object displays a selectable animated link (e.g., an animated image) or a secondary content stream (e.g., a commercial), the link or linked content is presented normally. Further, the URL monitor directs the content viewer to play an audio associated with the link or linked content.” [0069]. Column 13, Line 58.
Therefore, from the teaching of Huchital, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys, to be selected based on object is scenes prior to the request to perform a trick-play action, as taught by Huchital, for the purpose of targeting content (e.g., advertisements, related content) to particular segments or combinations of segments of the content item
Therefore, from the teaching of Nijim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed or skipped after some period of time, as disclosed by Keys in view of Huchital, to also include instruction to disable trick play operations, as taught by Nijim, for the purpose of controlling functionality of the playback controls, and changing the configuration of the display regions of the content viewer based on the link object type, the view session state, and/or other parameters in accordance with the business rules.

As per Claim 26: Keys in view of Nijim and Huchital discloses the following limitations;
Keys discloses 26.     The method of claim 25, wherein the first computing device is a set-top box, the second computing device is a handheld device, and the third computing device comprises a web server. [0014-0016] for mobile device, display device and set-top box, as well as [0017] for communicating commands over the internet.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Carlucci et al. (U.S. 2004/0103429; Hereafter: Carlucci).
As per Claim 14: Keys in view of Nijim, Huchital and Carlucci discloses the following limitations; 
14. The method of claim 12,  
Keys discloses wherein receiving the request comprises receiving data indicating an input of a fast-forward command at a remote control device, See, [0013-0015].
Keys does not disclose wherein the method further comprises retrieving, from on a table correlating inputs received at the remote control device to the instructions to be sent to the second computing device, 
However, Carlucci discloses a table correlating data associated with remote control functions, such as fast forwarding advertising. See, “FIG. 4 illustrates commercial branch table 300 corresponding to commercial 221a which is generated by manager 124 based on the information in digital cue message 241. In generating table 300, manager 124 looks up alternate commercials to original commercial 221a from an advertising table (not shown) stored in manager 124 or other location. In the advertising table, for each original commercial identified by its code, alternate commercials to the original commercial are listed in association therewith and identified by their respective codes. These alternate commercials correspond to different fast-forward and rewind speeds (e.g., 2.times., 3.times., 6.times. and 10.times. the normal play speed in this instance), or durations thereof in forward and reverse play directions. In accordance with the invention, an alternate commercial is played in lieu of the original commercial depending on the actual play speed or the allowed commercial duration resulting from such a play speed.” [0040]. 
Keys discloses the instruction to output the secondary content and See, [0019, 0029].
Nijim discloses to disable trick play operations on the secondary device. See, [0043]. Column 9, Line 4. See, Column 9, Line 41. See, [0052]. Column 10, Line 37. See, [0068]. Column 13, Line 48. See, [0069]. Column 13, Line 58.
Therefore, from the teaching of Carlucci, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the events received from remote control to change the display of content on a first device and present advertising on a second device, as disclosed by Keys in view of Nijim and Huchital, to base events on a data table as taught by Carlucci, for the purpose of advantageously realizing the convenience of manipulating programming content, and  appreciating the full impression of an alternate commercial to the original commercial. See, Carlucci abstract.

Claims 22 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Soundararajan et al. (U.S. 2014/0282693; Hereafter: Soundararajan).
As per Claim 22 Keys in view of Nijim, Huchital and Soundararajan discloses the following limitations; 
22.     The method of claim 18, further comprising:
Keys does not disclose determining that the second advertisement content has stopped outputting prior to the completion of the second advertisement content and sending by the second computing device and to the first computing device an, instruction for the first computing device to prevent  fast-forwarding through the remainder of the first advertisement content being outputted by the first computing device. 
However, Soundararajan discloses See, “In some examples, subsequent to enabling skipping of media of interest, the example skip enabler 404 of FIG. 4 may temporarily suspend or disable skipping in response to determining that a connection between the digital media device 102 and the secondary media presentation device 104 has been lost for a threshold period of time. Prior to suspending or disabling skipping, the example skip enabler 404 may provide warnings to the user (e.g., via the display interface 204 and the primary media presentation device 106) of the digital media device 102 that the connection to the registered secondary media presentation device 104 has been lost and that skipping privileges may be suspended if the connection is not reestablished.” [0053].
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Nijim and Huchital, to determine the advertisement has stopped and prevent trickplay, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

As per Claim 60: Keys in view of Nijim, Huchital and Soundararajan discloses the following limitations;
Keys does not disclose 60.    (New) The method of claim 12, wherein the secondary content comprises safety information related to the determined object or current deals associated with the determined object.
However, Soundararajan discloses See, “FIG. 9 illustrates an example of presenting supplemental media 806 via the secondary media presentation device 104 of FIG. 8 when the digital media device 102 detects a command to skip media 808 being presented on the primary media presentation device 106 of FIG. 8. In the example of FIG. 9, the user has sent a command to the example digital media device 102 to cause the digital media device 102 to skip (e.g., fast forward) the media 808 being shown on the primary media presentation device 106, which is illustrated in FIG. 9 as a fast forward symbol 810 displayed the user on the primary media presentation device 106.” [0069]. See, “In response to the skipping, the example digital media device 102 transmits a signal 812 or other notification to the example secondary media presentation device 104. The signal 812 include a location from which the example application 802 is to retrieve supplemental media for display on the secondary media presentation device 104. The example application 802 executing on the secondary media presentation device 104 receives the example signal 812, requests the supplemental media based on the signal 812, and displays the media 806 (e.g., a supplemental advertisement) on the secondary media presentation device 104. While the example application 802 of FIG. 9 is depicted showing a single advertisement, the example media 806 may include multiple advertisements, offers, or other media in succession and/or simultaneously.” [0070]. See also Figure 9, which shows laptop X and a deal for laptop X.
Therefore, from the teaching of Soundararajan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Nijim and Huchital, to provide deals related to objects in the primary content, as taught by Soundararajan, for the purpose of limiting avoidance of exposures to advertising by an audience, which causes the advertisement to lose value to the advertiser. Soundararajan [0002].

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Setos et al. (U.S. 2008/0313668; Hereafter: Setos).
As per Claim 35: Keys in view of Nijim, Huchital and Setos discloses the following limitations;
Keys does not disclose 35.     The method of claim 12, further comprising: determining, based on a duration of the secondary content, a speed at which to fast-forward through the at least  the portion of the advertisement content being outputted by the first computing device. 
However Setos discloses determining the fast-forward speed based on the speed selecting advertising. See, “In exemplary embodiments, the choice of fast forward speed and the length of the short version may be synchronized so that the viewer has the time to absorb the short message. This may be done by having the short form message metadata inform the appliance how long it is in order that the appliance rejoin the original recording 30 seconds later when the short form is complete with no apparent delay. In other exemplary embodiments, rewind function may be set to always show the long form version of the message.” [0012].
Therefore, from the teaching of Setos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Nijim and Huchital, to determining the speed of fast forward events and select the advertisements based on the detected speed, as taught by Setos, for the purpose of preventing such fast forwarded segments from losing value. 

Claims 48, 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Bhogal et al. (U.S. 2015/0067714; Hereafter: Bhogal).
As per Claim 48: Keys in view of Nijim and Huchital and Bhogal discloses the following limitations;
48.     The method of claim 12, further comprising:
Keys does not disclose after determining that content is currently being output by the second computing device; Examiner’s note: Under BRI currently being output is interpreted as determining the second device is currently receiving data, currently running a program or connected to a network or another device, such as via Bluetooth.


However, Bhogal discloses transferring advertising after detecting access to a web feed, detecting a point to point connection and detecting a mobile device on a network.  See, “As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program.” [0031]. See, “Additionally, the process 400 may determine at decision point 416 that the alternative content viewing device is a networked computing device with access to a social networking website. Within this context, the process 400 may determine at decision point 416 that the user is actively viewing the audio and video (A/V) content via the television, and may detect an indication to transfer the advertisement to one or more other content viewing devices utilized by the user.” [0078]. See, “In response to determining at decision point 430 that an indication from the user has been detected via the television (or other content viewing device) to transfer the advertisement to a social networking website, the process 400 transfers the deferred advertisement to the designated social networking website for promotion to social network contacts of the user at block 432.” [0086]. See, “430 that an indication from the user has not been detected via the television (or other content viewing device) to transfer the advertisement to an alternative content viewing device that is currently connected to a social networking website.” [0091]. Bhogal also discloses connecting two device via a point to point transference operation at [0032],  detecting the mobile device on the network and pushing content and  [0033], overlaying advertisements on web content of a mobile device at [0037] and determining whether the user's device is presently connected via an accessible network at [0036].

Keys does not disclose determining whether interruption of the content currently being output by the second computing device is authorized by a user; and sending, to the second computing device and based on determining that the interruption is authorized by the user, advertisement the secondary content, wherein fast forwarding through the at least the portion of the advertisement content is further based on determining that the interruption is authorized by the user. Examiner’s note: Based on the applicant’s specification at [0092] and the example of a playing a game so a secondary reference is cited to teach a user either setting preferences and/or being given the chance to permit or deny transfer of advertising to the mobile device, as well as a choice to immediately view the advertisement..  
However, Bhogal discloses preferences and device configuration options and based on these options whether transfer of the advertisement to a second device is authorized. The preference can be established ahead of time or be offered as a choice, and advertisement can be viewed immediately or deferred to a later time. Further, options include overlaying advertising on web content of a mobile device. See, “Further regarding alternative advertising delivery/receipt and transfer options, a television viewer or Internet user may choose a preferred means/medium for receiving and watching advertisements. The consumers may additionally/alternatively choose a preferred alternative time, format, and/or content associated with advertising delivery and receipt by the consumer.” [0022]. See, “A brief window of time (e.g., one second) may be offered before the advertising delivery is accomplished in the selected manner. If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override may be offered and delivery of the advertisement may be accomplished through the selected alternative method….Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured… As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program. This option offers opportunities to further integrate television and mobile devices within the advertising realm.” [0030-0031]. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television advertisement) to be displayed on the mobile device. Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has viewed the respective advertisement or otherwise participated as desired by the advertiser.” [0037]. See also, [0039-0049] for commercials that are optimized for speed of fast-forward commands.
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Nijim and Huchital, to determine content currently being output and to authorize interruptions on a second device based on user preference for advertising on specific devices, as taught by Bhogal, for the purpose of providing flexibility that increases both user viewing of advertising and user motivation to assist advertisers with advertising efforts. Bhogal [0012].

As per Claim 49: Keys in view of Nijim, Huchital, and Loeb discloses the following limitations;
49.    The method of claim 18, further comprising:
Keys does not disclose determining, after determining that a user is watching content currently being output at the second computing device, Examiner’s note: Under BRI currently being output is interpreted as determining the second device is currently receiving data, currently running a program or connected to a network or another device, such as via Bluetooth.
However, Bhogal discloses transferring advertising after detecting access to a web feed, detecting a point to point connection and detecting a mobile device on a network.  See, “As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program.” [0031]. See, “Additionally, the process 400 may determine at decision point 416 that the alternative content viewing device is a networked computing device with access to a social networking website. Within this context, the process 400 may determine at decision point 416 that the user is actively viewing the audio and video (A/V) content via the television, and may detect an indication to transfer the advertisement to one or more other content viewing devices utilized by the user.” [0078]. See, “In response to determining at decision point 430 that an indication from the user has been detected via the television (or other content viewing device) to transfer the advertisement to a social networking website, the process 400 transfers the deferred advertisement to the designated social networking website for promotion to social network contacts of the user at block 432.” [0086]. See, “430 that an indication from the user has not been detected via the television (or other content viewing device) to transfer the advertisement to an alternative content viewing device that is currently connected to a social networking website.” [0091]. Bhogal also discloses connecting two device via a point to point transference operation at [0032],  detecting the mobile device on the network and pushing content and  [0033], overlaying advertisements on web content of a mobile device at [0037] and determining whether the user's device is presently connected via an accessible network at [0036].
Keys does not disclose whether interruption of content output by the second computing device is authorized by a user; and wherein outputting the second advertisement content is based on determining that the interruption of the content is authorized by the user. Examiner’s note: Based on the applicant’s specification at [0092] and the example of a playing a game so a secondary reference is cited to teach a user either setting preferences and/or being given the chance to permit or deny transfer of advertising to the mobile device, as well as a choice to immediately view the advertisement..  
However, Bhogal discloses preferences and device configuration options and based on these options whether transfer of the advertisement to a second device is authorized. The preference can be established ahead of time or be offered as a choice, and advertisement can be viewed immediately or deferred to a later time. Further, options include overlaying advertising on web content of a mobile device. See, “Further regarding alternative advertising delivery/receipt and transfer options, a television viewer or Internet user may choose a preferred means/medium for receiving and watching advertisements. The consumers may additionally/alternatively choose a preferred alternative time, format, and/or content associated with advertising delivery and receipt by the consumer.” [0022]. See, “A brief window of time (e.g., one second) may be offered before the advertising delivery is accomplished in the selected manner. If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override may be offered and delivery of the advertisement may be accomplished through the selected alternative method….Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured… As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program. This option offers opportunities to further integrate television and mobile devices within the advertising realm.” [0030-0031]. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television advertisement) to be displayed on the mobile device. Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has viewed the respective advertisement or otherwise participated as desired by the advertiser.” [0037]. See also, [0039-0049] for commercials that are optimized for speed of fast-forward commands.
Therefore, from the teaching of Bhogal, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the advertising played on a second device during trick play operations, as disclosed by Keys in view of Nijim and Huchital, to determine content currently being output and to authorize interruptions on a second device based on user preference for advertising on specific devices, as taught by Bhogal, for the purpose of providing flexibility that increases both user viewing of advertising and user motivation to assist advertisers with advertising efforts. Bhogal [0012].

As per Claim 52: Keys in view of Nijim, Huchital and Soundararajan discloses the following limitations;
52.     The method of claim 25, further comprising:
Keys does not disclose sending, based on the indication of the request to fast-forward, a request to interrupt content currently being output by the second computing device; and based on receiving an indication that a user authorizes interruption of the content currently being output by the second computing device; sending, to the first computing device, instructions to permit the fast-forward through the at least portion of the advertisement content, wherein sending, to the second computing device, the instructions to output the at least one secondary content is further based on receiving the indication that the user authorizes the interruption of the content currently being output by the second computing device.
However, Bhogal discloses preferences and device configuration options and based on these options whether transfer of the advertisement to a second device is authorized. The preference can be established ahead of time or be offered as a choice, and advertisement can be viewed immediately or deferred to a later time. Further, options include overlaying advertising on web content of a mobile device. See, “Further regarding alternative advertising delivery/receipt and transfer options, a television viewer or Internet user may choose a preferred means/medium for receiving and watching advertisements. The consumers may additionally/alternatively choose a preferred alternative time, format, and/or content associated with advertising delivery and receipt by the consumer.” [0022]. See, “A brief window of time (e.g., one second) may be offered before the advertising delivery is accomplished in the selected manner. If the user takes action, such as by responsively selecting an alternative advertising option on a remote control or other device, an override may be offered and delivery of the advertisement may be accomplished through the selected alternative method….Execution of the advertising delivery through the selected mechanism may be implemented by a variety of advertising mechanisms. For example, advertisement display options may include a traditional commercial format. Alternatively, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing (or vice versa) may be configured… As another alternative, during a television program, transfer of a full advertisement from a television to a mobile device for immediate or delayed viewing may be performed in association with checking a web feed related to the television program and/or comments of other users about the television program. This option offers opportunities to further integrate television and mobile devices within the advertising realm.” [0030-0031]. See, “Other alternative methods may allow substitution of a television advertisement with alternative advertising content (e.g., view a banner advertisement or interactive commercial instead of the original television advertisement) to be displayed on the mobile device. Such advertisements may be configured as banners shown for some period of time and may be shown in the place/location of a background display on the mobile device. Alternatively, advertisements may be overlaid onto web content, or otherwise shown on the mobile device. Further, some options may be interactive (e.g., obtain user inputs to confirm viewing) to ensure that the user has viewed the respective advertisement or otherwise participated as desired by the advertiser.” [0037]. See also, [0039-0049] for commercials that are optimized for speed of fast-forward commands. See, [0031]. See, [0078]. See, [0086]. See, [0091] for content currently being output. Bhogal also discloses connecting two device via a point to point transference operation at [0032],  detecting the mobile device on the network and pushing content and  [0033], overlaying advertisements on web content of a mobile device at [0037] and determining whether the user's device is presently connected via an accessible network at [0036].

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view Darling et al. (U.S. 2014/0280564; Hereafter: Darling).
As per Claim 53: Keys in view of Nijim, Huchital, and Darling discloses the following limitations;
Keys does not disclose 53.     The method of claim 25, further comprising wherein determining one or more secondary content items restricted from being sent to the second computing device based on determining one or more comments: of a social media feed associated with the primary content, and occurring during an original transmission of the first segment of the primary content. Examiner’s note: Determining content output to the remote device is either related or unrelated to the commercial are examples of restricting content to the second device. See. “In any of these cases, the content being output by the remote control device 102, 102' may be related to commercial content being fast forwarded on the separate display 104 or may be unrelated to the commercial content on the separate display 104.” [0020].
Darling discloses restricting content based on social media feed and occurring during an original transmission. See, “The messages 310 specified by the curation data 234 can be chosen based on the scores 312. In some examples, all of the messages 310 associated with a span of time are identified, e.g., based on offsets (e.g., offset data 232 shown in FIG. 2) associated with the messages. For example, all messages having an offset of three seconds to six seconds after the start time of a media program can be identified. Of those messages, the message 310 having the highest score 312 can be chosen. In this way, the curation data 234 can include messages 310 automatically chosen based on the scores.” [0052]. See also [0037-0041] for more about offsetting.
Therefore, from the teaching of Darling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device, as disclosed by Keys in view of Nijim and Huchital, to be restricted by social media feed and occurring during an original transmission, as taught by Darling, for the purpose of avoiding spoiling the primary content. 

As per Claim 54: Keys in view of Nijim, Huchital and Darling discloses the following limitations;
Keys does not disclose 54.     The method of claim 53, wherein the determined one or more comments occurred during the original transmission in an earlier time zone than a time zone in which the request is received.
However, Darling discloses See, “For example, the media program may be broadcast at an earlier time of day for viewers in a time zone corresponding to Eastern Standard Time (EST), and the media program may be broadcast at a later time of day for views in a time zone corresponding to Pacific Standard Time (PST), which is three hours behind EST. If the media program is broadcast at a start time of 6 PM EST and again at a start time of 6 PM PST, the two broadcasts will be three hours apart. One author of social media content 206 who resides in New York may post an element 240 of social media content at 6:05 PM EST, while another author of social media content 206 who resides in California may post an element 242 of social media content at 6:04 PM PST, approximately three hours later. The two elements 240, 242 of social media content may pertain to approximately the same moment in time of the media program, e.g., a moment in time about four or five minutes into the program.” [0037]. See also [0037-0041]. 
Therefore, from the teaching of Darling, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Nijim and Huchital, to be restricted by time zone, as taught by Darling, for the purpose of avoiding spoiling the primary content. 

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view Cordray et al. (U.S. 2007/0157237; Hereafter: Cordray).
As per Claim 55: Keys in view of Nijim, Huchital, and Cordray discloses the following limitations;
Keys does not disclose 55.     The method of claim 25, further comprising: restricting one or more secondary content items associated with a later episode of the primary content from being sent to the computing device. Examiner’s note: Keys discloses breaks between segments of the primary content. 
However Cordray discloses See, “An interactive media monitoring application implemented at least partially on user equipment 108, user television equipment 110, user computer equipment 112, distribution facility 104, or another device of media system 100 may use program schedule data and other interactive media application data to monitor a user's viewing progress of media content on the user equipment. The user's viewing progress may be tracked and recorded in user media profiles, which may be stored locally on the user equipment or on a network device (e.g., server 130 and/or server 140) within media system 100. The media monitoring application may also filter media content and other information (e.g., web or Internet data) that is inconsistent with the user's viewing progress. For example, a spoiler advertisement relating to an unwatched program may be replaced with an advertisement relating to an already watched program. For the sake of simplicity, media content that is inconsistent with a user's media profile (and hence the user's viewing progress) will be referred to herein as inconsistent media content. This content may include advertising, news segment, web content, or any other media content available in media system 100.” [0058].
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Nijim and Huchital, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

As per Claim 56: Keys in view of Nijim Huchital and Cordray discloses the following limitations;
Keys does not disclose 56.     The method of claim 25, restricting one or more secondary content items associated with an episode of the primary content from being sent to the second computing device.
However Cordray discloses See, “For each of the content types selected in filter content choice 1312, the interactive media monitoring application may take some action when the media monitoring application encounters content that is inconsistent with the user's media profile. For example, advertising and news segments within a live broadcast may contain content related to one or more unwatched episodes in the user's media profile. The interactive media monitoring application may dynamically filter this inconsistent content and remove or replace the content with content related to one or more already watched episodes (or, in some embodiments, the next episode to be watched).” [0137]. See, “This action substitutes inconsistent media with media content relevant to the user's current viewing progress (as defined in the user's media profile). For example, if a user has watched through season 3, episode 4 of "Nip/Tuck" on the FX network, the interactive media monitoring application may substitute advertisements, news segments, and other media content associated with the series with media content directed toward the next unwatched episode in the series (i.e., season 3, episode 5). Specifically, the advertisements, news segments, and other media content that may be replaced may relate to any unwatched episode beyond or after the user's next unwatched episode (i.e., season 3, episode 6 and beyond).” [0138].
Therefore, from the teaching of Cordray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Nijim and Huchital, to be restricted advertising associated with episodes, as taught by Cordray, for the purpose of avoiding spoiling the primary content. 

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Lewis further in view of Nijim and Huchital further in view of Pan et al. (U.S. 2012/0042344; Hereafter: Pan).
As per Claim 58: Keys in view of Nijim, Huchital and Pan discloses the following limitations;
58.     The method of claim 18, further comprising:
Keys does not disclose outputting, via a display associated with the second computing device, one or more selectable visual identifier associated one or more objects included in the frame of the primary content output by the first computing device;
However, Pan discloses See, “FIG. 2 is a schematic illustration that a series of frames, being depicted as t1, t2 and t3 in an exemplary manner, are displayed on the top portion of the figure. Some of the displayed frames may include one or a number of commercial items. Some of the displayed frames may not include any commercial item. Each of the commercial items is linked to a product identifier as shown in the bottom portion of the figure. Some of the commercial items may also be linked to one or more advertisement files. Each program may have a different database. The database may be delivered from a server in a television network after a program is selected by the user. The database may be removed from the system after the completion of broadcasting the program.” [0027].
Keys does not disclose receiving, via the display associated with the second computing device a user selection of a first selectable visual identifier of the one or more selectable visual identifier; and
However, Pan discloses See, “When a user is attracted by a displayed item, he may use the remote control device 104 or the mobile device 106 to select the item.” [0028].
Keys does not disclose determining based on the user selection of the first selectable visual identifier associated with a first object, the second advertisement content.
However, Pan discloses See, “Upon the user's selection, a data file is generated including at least the product identifier of the selected item. The data file may be sent from the digital TV system 102 to the mobile device 106 through the ad hoc communication link 114.” [0028].
Therefore, from the teaching of Pan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view Nijim and Huchital, to provide selectable interactive elements associated with object in the primary content and deliver additional content, as taught by Pan, for the purpose of delivering highly targeted advertisements to a user of a digital television system and a mobile communication device. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Drake et al. (U.S. 2010/0290761; Hereafter: Drake).
As per Claim 59: Keys in view of Nijim, Huchital and Drake discloses the following limitations;
Keys does not disclose 59. The method of claim 25, wherein the instructions indicate to disable the trick play operations on the at least one secondary content item during an entirety of output of the at least one secondary content item at the second computing device. 
However, Drake discloses disabling trick play operations during the entirety of output of the alternative content. See, “Additionally, while this may be ultimately to the discretion of player hardware manufacturers, additional mechanisms for ensuring the unaltered delivery of advertisements might also be enforced. For example, once a user has settled on a particular playback speed mode 263 and therefore a corresponding advertising content from advertisement container 240d has begun playing, playback device 260 might block or disable functions of input device 265 that circumvent normal playback by altering playback speeds or bypassing contents entirely. Thus, whereas the user might still be able to use buttons 266a-266b to pause and resume, buttons 266c-266d for fast-forward and rewind may be disabled or may merely switch between different alternative advertising contents rather than changing the playback speed of advertisement contents, and button 266f for skipping forward to the next segment may be disabled to prevent skipping of advertisements.” [0029].
Therefore, from the teaching of Drake, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary content that is sent to the remote device at normal speed, as disclosed by Keys in view of Nijim and Huchital, to disable trick play operations for the entirety of the alternative content, as taught by Drake, for the purpose of providing relevant and intelligible video contents can be provided for the user during trick mode playback. 

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view Lewis et al. (U.S. 9,426,519; Hereafter: Lewis).
As per Claim 63: Keys in view of Nijim, Huchital and Lewis discloses the following limitations;
Keys does not disclose 63.    (New) The method of claim 25, further comprising: sending, to the second computing device, identification information associated with one or more secondary content items to be restricted from being output by the second computing device.
Examiner’s note: Claims 37, 46, 54, 53, 55 and 56 also recite the concept of restricting some content from being displayed, which is rejected by Keys at [0019] because determining whether content to output to the remote device is either related or unrelated to the commercial are examples of restricting content. For example, if content is indicated as unrelated to the commercial then this would be an indication that restricts the content from being output when related content is required. In Claims 37, 46, 54, 53, 55 and 56 the selection is being performed and the secondary content is output on the hand held device. In contrast, Claim 63 sends the indication and it is assumed that the hand held device uses the indication to make the selection. At [0023] Keys discloses storing advertising content on the hand held device, but Keys does not disclose sending an indication regarding conditions under which the advertising content is displayed or restricted from display.
However Lewis discloses sending restriction rules See, “Regulation component 110 is configured to identify and implement restrictions regarding association of media advertisements with media items. In particular, media items can be associated with various restrictions regarding features of media advertisements allowed for association therewith. These restrictions can related to the type or format of media advertisement (e.g., in-stream pre-roll, in-stream mid-roll, in-stream post-roll, or in video display advertisement), the duration of the media advertisement, whether and when the media advertisement can be skipped, the quality of the media advertisement, and/or the content of the media advertisement. Similarly, media advertisements can be associated with various restrictions regarding features of media items allowed for association therewith, including features related to quality of the media items, content of the media items, and/or an audience type associated with the media items.” [0045]. Column 10, Line 42-55. See [0046-0053] Column 11 and 12 for more examples of restrictions. See, “System 400 particularly demonstrates an architecture wherein a client device 112 includes a client version of streaming media provider 102, streaming media provider application 402, to facilitate aspects of streaming media provider 102 in accordance with a mobile operating system of the client device 112. According to this embodiment, client device 402 can include a mobile device, such as a smartphone, a tablet PC, and the like and streaming media provider can operate in accordance with a mobile application service provider.” [0061]. Column 14 that discloses the regulation component is on the mobile device, which means instructions are sent to the mobile device that restrict content.
Therefore, from the teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the secondary advertising content that is sent to the remote device at normal speed, as disclosed by Keys in view of Nijim and Huchital, to also include instruction to disable trick play operations and an instructions to restrict content, as taught by Lewis, for the purpose of guaranteeing that the advertisements are perceptible, and insuring advertisers that the commercial were played at normal speed. 

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Dodd et al. (U.S. 2011/0162018; Hereafter: Dodd).
As per Claim 64: Keys in view of Nijim and Huchital discloses the following limitations;
Keys does not disclose 64. (New) The method of claim 12, further comprising:
 outputting, by the first computing device, the primary content; receiving sensor data indicating that a user viewing the primary content has left a proximity of the first computing device; and sending, to the second computing device and based the indication, instructions to output the primary content or second advertisement content.
However, Dodd discloses See, “[0138] As discussed, the selection of the second location may be performed using a device such as a remote control to select from a menu on the first output device where the audiovisual content should be transferred to. However, other methods of selecting the transfer are also conceivable within the scope of the invention. For example, the output devices may respond to cameras or motion detectors in order to detect when a user leaves or enters a particular room. In such a configuration, audiovisual content could be transferred automatically from a room a user leaves to the next room that a user enters. When using cameras, face recognition technology could be used in order to identify the movements of specific users.” [0138].
Therefore, from the teaching of Dodd, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital, to be sent to a second device when it is detected the user left the area, as taught by Dodd, for the purpose of avoiding the user needing to either re-tune to a broadcast at the destination or to physically transfer the audiovisual content to the new location and then re-locate the playback position at which the playback was interrupted when the user changed locations.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Davis et al. (U.S. 2014/0282735; Hereafter: Davis).
As per Claim 65: Keys in view of Nijim, Huchital and Davis discloses the following limitations;
Keys does not disclose 65. (New) The method of claim 12, further comprising: outputting, by the first computing device, the primary content; and pausing, based on receiving sensor data indicating that a user viewing the primary content has left a proximity of the first computing device, the primary content.
However, Davis discloses See, “[0361] Method J that includes sensing movement of the cell phone, and inferring from the sensed audio or image data, and the sensed movement, that the user has moved away from the television. [0362] Method J1 that includes pausing the television display, so that the program can be resumed when the user returns.” [361-362].
Therefore, from the teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital, to pause the content when it is detected the user left the area, as taught by Davis, for the purpose of allowing the user the viewer to resume watching at a later time.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of LaBiche et al. (U.S. 2007/0157072; Hereafter: LaBiche).
As per Claim 66: Keys in view of Nijim, Huchital and LaBiche discloses the following limitations;
Keys does not disclose 66. (New) The method of claim 12, further comprising:
receiving, by the first computing device, a request to bookmark a portion of the primary content being output by the first computing device, wherein the request to bookmark the portion of primary content indicates a beginning point and an ending point of the portion of the primary content; causing the portion of the primary content to be stored as the bookmarked portion; and sending, to the second computing device, instructions to output one or more of: the bookmarked portion, or second secondary content associated with the bookmarked portion.
However, LaBiche discloses See, “The bookmark file 142 may save the content consumed data when the user presses a "bookmark" function button that is part of the user interface 112. When the user selects the bookmark function button the system records the content consumed data such as elapsed running time in the bookmark file. The bookmark file 142 captures and saves this content consumed data to create a bookmark pointer that identifies the point in the content file selected by the end user (block 307).” [0024]. See, “In addition to using the bookmark pointer to identify the starting point for play back, an end pointer may be used to indicate the end of the selected content and terminate play back. The end pointer is stored in the bookmark file in the same manner as the bookmark pointer when the user actuates a control button that signals the processor and control logic that the end of the selected content has been reached (block 318). The user device terminates the play back of content at the point designated by the end pointer (blocks 313 and 317). In this manner only the selected content is played back on the second user device.” [0028]. See, “layback of the content in the downloaded content file on the second device 200 begins from the point identified by the bookmark pointer in the bookmark file 242 such that the play back of the selected content can be initiated without the need to manually locate a desired starting point and without having more or less content consumed and displayed than is necessary. The specific mechanism for initiating play back at the point identified by the bookmark pointer may depend on the type of file download used by the content server 146.” [0026].
Therefore, from the teaching of LaBiche, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital, to bookmark the content and deliver the bookmarked portion to a second device, as taught by LaBiche, for the purpose of providing a convenient mechanism for the first user to mark the content file such that it displays the selected content for the second use.

Claim 68 is  rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Shim et al. (U.S. 2014/0167929; Hereafter: Shim).
As per Claim 68: Keys in view of Nijim, Huchital and Shim discloses the following limitations;
Keys does not disclose 68. (New) The method of claim 12, further comprising:
receiving sensor data indicating that a door has opened; and sending, to the second computing device and based on the sensor data, instructions to pause the secondary content, or outputting an audio feed or a video feed from a security camera located in proximity to the door.
However, Shim discloses See, “Thereafter, the home gateway may transmit data used for a remote control to the mobile station as necessary, in operation 614. According to an embodiment, the home gateway may transmit video data, recorded by at least one security camera installed inside and/or outside the home, to the mobile station in real time, periodically, or according to an event-trigger. According to an embodiment, the home gateway may transmit state information of lighting devices installed inside/around the home, power consumption information, and door opening/closing information to the mobile station in a real time, periodically, or according to an event-trigger. The mobile station may transmit a control command, for controlling the home gateway or at least one home device, to the home gateway as necessary, in operation 616. For example, the mobile station may request the home gateway to transmit video data recorded by a security camera, positioned at a specific location, in real time. According to an embodiment, the mobile station may instruct an air conditioner to work or stop working, through the home gateway.” [0092].
Therefore, from the teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital, to detect a door opening and send a camera image to the first device, as taught by Shim, for the purpose providing optimal services in response to the variety of user requirements.

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Keys in view of Nijim in view of Huchital further in view of Shim et al. (U.S. 2014/0167929; Hereafter: Shim) further in view of Hollow et al. (U.S. 2008/0077483; Hereafter: Hollow). 
As per Claim 69: Keys in view of Nijim, Huchital, Chen and Hollow discloses the following limitations;
Keys does not disclose 69. (New) The method of claim 12, further comprising: sending, to the second computing device and based on receiving an indication that a door has opened, 
However, Shim discloses See, “Thereafter, the home gateway may transmit data used for a remote control to the mobile station as necessary, in operation 614. According to an embodiment, the home gateway may transmit video data, recorded by at least one security camera installed inside and/or outside the home, to the mobile station in real time, periodically, or according to an event-trigger. According to an embodiment, the home gateway may transmit state information of lighting devices installed inside/around the home, power consumption information, and door opening/closing information to the mobile station in a real time, periodically, or according to an event-trigger. The mobile station may transmit a control command, for controlling the home gateway or at least one home device, to the home gateway as necessary, in operation 616. For example, the mobile station may request the home gateway to transmit video data recorded by a security camera, positioned at a specific location, in real time. According to an embodiment, the mobile station may instruct an air conditioner to work or stop working, through the home gateway.” [0092].
Keys does not disclose instructions to output, concurrently with the secondary content, an audio feed or a video feed from a security camera located in proximity to the door. 
However, Hollo discloses See, [0034, 0042] for playing devices, that include portable device and televisions. See, [0191] for a source device that includes a security camera. See, “According to one embodiment of the present invention, in a system being capable of allowing access to desired content over a network, said system comprising: a server-computer; a source device being capable of providing a first desired content to said server-computer; a playing device being capable of receiving said first desired content from said server-computer and being capable of playing said first desired content; a director server-computer being capable of allowing said server-computer to provide said first desired content to said playing device; and an advertising server-computer being capable of receiving feedback information: from said server-computer: from said director server-computer: and from said playing device; and said advertising server-computer being capable of providing advertising information to said playing device in response to said feedback information.” [0009].
Therefore, from the teaching of Shim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital, to detect a door opening and send a camera image to the first device, as taught by Shim, for the purpose providing optimal services in response to the variety of user requirements.
Therefore, from the teaching of Hollo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the content displayed on a first device, as disclosed by Keys in view of Nijim and Huchital and Shim, to display a security camera feed and advertising on a mobile device, as taught by Hollo, for the purpose of providing targeted advertisements to a playing device  based on the proximal feedback, intermediate feedback, and device feedback.


Response to Arguments
Applicant's arguments been fully considered but these arguments are moot in view of new references under 35 USC 103.
Examiner suggests scheduling an interview to discuss claims 22, 35, 48, 49, 52, 53, 54, 68 and 69. In light of the specification Examiner finds support in the broadest sense for these features individually. For example, in claim 22 determining has stopped prior to completion has to be interpreted as being stopped before it even starts and through the remainder has to be the entire first advertisement because there is no support starting then stopping after the advertisements stops; claim 35 determines the fast-word speed based on the content duration, where the specification describes determining the content based on the user selected speed or permitting the action based on the rage of speed, and Figure 10 also describes time synced content, but the syncing is to a later time; Claims 48, 49 and 52 use the term outputting or watching, but the specification makes three different determinations;  
Further, support comes from different examples where these examples describe different secondary content that is being output at different times, and under different conditions for different reasons. For example, claims 53 and 54 restrict one or more secondary content related to social media, which are taken from a separate example that has nothing to do with fast-forwarding; Claims 68 and 69 are examples of content that is unrelated to the fast forward steps, where the second device just outputs video from a security camera when a door is opened.
Further, each independent claims offers similar methods, but dependent claims diverge in different directions that offer different inventions where even the similar limitations offer completely different context taken from different examples. For example, claims 55, 56 and 37 are restricting advertisements in Figure 12, and claim 53 are 54 restricting social media in the context of delayed or recorded content in Figure 10.
Therefore the art cited to disclose many of specific features is not limited to art that also discloses providing advertising on a secondary device in response a fast forward event related to advertising, because the various examples describe features that can be rearranged, combined, subdivided, omitted, and/or altered in any desired manner and the features operate in the same manner regardless of whether being used individually on a single device or in the context of coordinating content between devices.

Regarding 103: The process in Keys is designed to enable fast forwarding on the primary device and transfer content to a secondary device, which is just like the applicant’s process. In both Keys and the applicant’s process the goal is for the user to perceive advertising when they are attempting to avoid advertising by performing trick play events. In Keys it would make no sense to allow the user to fast forward alternative advertising on the second device because the user would not perceive the advertising. Keys, like many other references that disclose alternative advertising during trick play operations, just fails explicitly disclose sending instruction that disable the option to perform trick play on the secondary device.
Keys discloses a great deal of detail regarding the coordinated operations of devices, but Keys does not delve in to well-known techniques about how to select relevant content, how to ensure the content is played at normal speed, and how to determine whether an interruption is authorized. Huchital, Nijim and Bhogal are cited to individually disclose these specific features, which operate in the same manner regardless of whether being used with a single device or in the context of coordinating content between devices, which is disclosed by Keys.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688